Name: Commission Regulation (EEC) No 352/86 of 18 February 1986 opening a standing invitation to tender for the sale of unprocessed currants from the 1984 harvest intended for specific uses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 42/ 10 Official Journal of the European Communities 19 . 2 . 86 COMMISSION REGULATION (EEC) No 352/86 of 18 February 1986 opening a standing invitation to tender for the sale of unprocessed currants from the 1984 harvest intended for specific uses Whereas the processing security provided for in Article 1 (4) of Regulation (EEC) No 3205/85 should be fixed in accordance with the market price of products intended for human consumption ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 4 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), and in particular Article 6 ( 1 ) thereof, Whereas, in accordance with Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (4), such products, intended for specific uses yet to be determined, must be sold at prices fixed in advance or determined by an invita ­ tion to tender ; Whereas Commission Regulation (EEC) No 3205/85 (*) provides for the sale by invitation to tender of unpro ­ cessed dried grapes for specific uses ; Whereas the Greek storage agencies still hold approxima ­ tely 2 767 tonnes of unprocessed currants from the 1984 harvest ; whereas these currants cannot be marketed for human consumption as such without a risk of disrupting the market ; whereas moreover part of this quantity should be reserved for pickle and sauce production ; Whereas 2 000 tonnes of these currants should therefore be the subject of a standing invitation to tender for their use as laid down in Regulation (EEC) No 3205/85 ; Article 1 1 . The Greek storage agencies referred to in the Annex shall open a standing invitation to tender for the sale of 2 000 tonnes of currants from the 1984 harvest in accordance with the provisions of Regulations (EEC) No 626/85 and (EEC) No 3205/85 . 2. The closing date for the submission of tenders for the first partial invitation to tender shall be 5 March 1986 at 1 p.m . local time. 3 . The processing security referred to in Article 1 (4) of Regulation (EEC) No 3205/85 shall be 52,00 ECU per 100 kilograms net. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (J) OJ No L 362, 31 . 12 . 1985, p. 8 . (') OJ No L 123, 9 . 5 . 1984, p. 25 . (4) OJ No L 72, 13 . 3 . 1985, p. 7 . M OJ No L 303, 16 . 11 . 1985, p. 6 . 19 . 2 . 86 Official Journal of the European Communities No L 42/11 ANNEX List of storage agencies referred to in Article 1 of this Regulation 1 . ASO, Mezonos 241 , Patras, Greece . 2. Panegialios Enosis Sineterismon, Egion, Greece. 3 . Enosis Georgikon Sineterismon Zakynthou, Zakynthos, Greece . 4. Enosis Georgikon Sineterismon Olympia Ilias, Pyrgos, Greece. 5. Kentriki Syneteristiki Enosi Prostasias Georgikon Proionton nomou Messinias, Kalamata, Greece .